Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al 2018/0169981 (see paragraphs 0009, 0011-0022, 0078, 0085-0089, Table 1) in view of Japanese Patent 2015-66875 (see claim 5).
Liu et al discloses the basic claimed method of producing a contact lens and apparatus for delensing a hydrogel contact lens from a mold half lacking essentially a disclosure of cooling the lens-adhere mold half to a temperature between -5 and 15 deg C.  See the above-noted passages.  The admitted prior art of Liu et al as set forth in paragraph 0009 teaches that cryogenic coolants have been used to release a lens from an adhering mold half.  JP -875 teaches releasing a silicone contact lens (see page 2 of the translation, under the heading Raw material preparation process) from an adherent mold by supplying cold air from a refrigerant container to the mold and lens adhered thereto to cool the assembly—see page 4, third paragraph of the translation.  Given that the temperature of the treatment would be dependent on the refrigerant used, and the refrigerants include chilled alcohol and cryogenics, it is clearly obvious that the lens and mold assembly would be cooled to the instant temperature set forth in claim 1—ie, between -5 and 15 deg C—to expedite separation of the lens from the mold.  It is noted that instant claim 1 contains the proviso that certain cryogenic materials not be used.  While JP -875 does employ some of these to generate the cold air, obviously the cryogenics are not being used to directly contact the lens and mold assembly since a cold air flow generated from the refrigerants is used.  If even indirect contact would not be permitted, then the use of a chilled alcohol as taught in JP -875 is submitted to render the instant proviso as being taught therein.   Instant claims 2-5 are taught at paragraphs 0085-0089 of Liu et al and instant claim 6 is taught in Table 1—ie, the trigger force being 100N.  The exact displacement of the ultrasonic horn would have been an obvious feature in Liu et al dependent on the parameters—relative size of mold and horn, degree of force needed—of the lens releasing process.  Instant claim 8 is taught at paragraph 0078 of Liu et al.  The blowing of air onto the non-optical side of the lens and mold assembly as set forth in instant claim 9 appears to be how the cold air is delivered in JP -875 since it is the mold itself that is cooled—see the third paragraph of page 4 of the translation.  The use of a cooling horn as set forth in instant claims 10 and 11 is submitted to have been an obvious expedient over a cooling air flow dependent on the exact manner of cooling desired.  Liu et al uses an ultrasonic horn to perform the vibration and it would not take an inventive effort to fashion a cooling horn similar in shape thereto in lieu of an air flow, the cooling horn no doubt allowing for a more efficient transfer of heat since the cooling can be directed at exact locations due to the physical presence of the horn.  The exact cooling temperature as recited in instant claims 12-14 would have been well within the skill level of the art, the instant temperatures submitted to be obvious cooling temperatures when using the cooling air flow of JP -875.  
2.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/872,628 in view of Japanese Patent 2015-66875. The copending application sets forth a method that renders the instant claims as obvious, the copending application lacking essentially a step of cooling the lens adhered mold half.  As noted in paragraph 1, supra, JP -875 teaches such a step and such would have been an obvious modification to the claims of the copending application to facilitate the release of the lens from the mold.   
This is a provisional nonstatutory double patenting rejection.
4.Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of copending Application No. 17/662,858 in view of Japanese Patent 2015-66875. The copending application sets forth a method and apparatus that renders the instant claims as obvious, the copending application lacking essentially a step of and means for cooling the lens adhered mold half.  As noted in paragraph 1, supra, JP -875 teaches such a step and means and such would have been an obvious modification to the claims of the copending application to facilitate the release of the lens from the mold.   
This is a provisional nonstatutory double patenting rejection.
5.Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/313,459 in view of Japanese Patent 2015-66875. The copending application sets forth a method that renders the instant claims as obvious, the copending application lacking essentially a step of cooling the lens adhered mold half.  As noted in paragraph 1, supra, JP -875 teaches such a step and such would have been an obvious modification to the claims of the copending application to facilitate the release of the lens from the mold.   
This is a provisional nonstatutory double patenting rejection.
6.Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,358,353 in view of Japanese Patent 2015-66875.  The previously issued US Patent sets forth a method that renders the instant claims as obvious, the patent lacking essentially a step of cooling the lens adhered mold half.  As noted in paragraph 1, supra, JP -875 teaches such a step and such would have been an obvious modification to the claims of the patent to facilitate the release of the lens from the mold.
7.Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,433,629 in view of Japanese Patent 2015-66875.  The previously issued US Patent sets forth a method that renders the instant claims as obvious, the patent lacking essentially a step of cooling the lens adhered mold half.  As noted in paragraph 1, supra, JP -875 teaches such a step and such would have been an obvious modification to the claims of the patent to facilitate the release of the lens from the mold.
8.Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,254,076 in view of Japanese Patent 2015-66875.  The previously issued US Patent sets forth a method that renders the instant claims as obvious, the patent lacking essentially a step of cooling the lens adhered mold half.  As noted in paragraph 1, supra, JP -875 teaches such a step and such would have been an obvious modification to the claims of the patent to facilitate the release of the lens from the mold.
9.Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,254,075 in view of Japanese Patent 2015-66875.  The previously issued US Patent sets forth a method that renders the instant claims as obvious, the patent lacking essentially a step of cooling the lens adhered mold half.  As noted in paragraph 1, supra, JP -875 teaches such a step and such would have been an obvious modification to the claims of the patent to facilitate the release of the lens from the mold.
10.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742